      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 1 of 9
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                               August 07, 2020
                                                                                        David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SKYLER THOMAS RICE,                              §
(SPN #01956417)                                  §
            Petitioner,                          §
                                                 §
vs.                                              §    CIVIL ACTION H-20–1356
                                                 §
ED GONZALEZ                                      §
                                                 §
                Respondent.                      §


                               MEMORANDUM AND OPINION


        Skyler Thomas Rice, an inmate of the Harris County Jail (“HCJ”), filed a federal petition for

a writ of habeas corpus. The threshold issues are whether Rice’s federal petition is subject to

dismissal for nonexhaustion and whether his civil rights claims should be dismissed without

prejudice as duplicative of claims adjudicated in a separate lawsuit.

I.      Background

        Online research reveals that on March 6, 2018, Rice was arrested for the felony offense of

possession of a controlled substance (Cause Number 1580280). On August 10, 2018, Rice was

released on a $20,000 bond. On January 2, 2019, Rice forfeited his bond and the court issued an

alias capias.

        On March 6, 2019, the 338th Judicial District Court of Harris County, Texas sentenced him

to deferred adjudication/community supervision for three years. On June 26, 2019, the State moved

to adjudicate guilt because Rice had failed to comply with various conditions of deferred

adjudication/community supervision. Online research reveals that on July 9, 2019, the 338th


O:\RAO\VDG\2020\20-1356.a01.wpd
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 2 of 9




Judicial District Court of Harris County, Texas granted the State’s motion to revoke deferred

adjudication and adjudicate guilt.

       Rice filed this petition for a writ of habeas corpus under 28 U.S.C. § 2241 on April 15, 2020.

In the instant petition, Rice alleges that he has the following health problems: asthma; hypertension;

depression; post-traumatic stress disorder; and chronic obstructive pulmonary disease. Rice alleges

that these conditions place him at a higher risk of death from the COVID-19 global pandemic. Rice

alleges that the common methods of mitigation such as social distancing and excessive hygiene are

exceedingly difficult if not impossible to accomplish at the HCJ. He explains that he shares toilets,

sinks, phones, and showers with other inmates. Rice seeks injunctive relief in the form of an order

securing his immediate release from HCJ.

       Court records show that Rice filed a civil rights complaint, Civil Action Number 4:20-1354,

on the same day he filed the instant petition. In both cases, Rice sought release in the form of habeas

corpus relief. He also challenged the conditions of his confinement by filing a motion for temporary

restraining order compelling his release. On April 29, 2020, Judge Hittner dismissed Rice’s civil

rights claims in Civil Action Number 4:20-1354, explaining:

               Moreover, even if these claims could be brought in a civil rights
               complaint under § 1983, to the extent that Plaintiff seeks injunctive
               relief, his civil rights claims are barred by the doctrine set out in
               Younger v. Harris, 401 U.S. 37, 43-45 (1971). Younger held that a
               federal court may not interfere in an ongoing state criminal
               proceeding unless extraordinary circumstances are present. See Gates
               v. Strain, 885 F.3d 874, 880 (5th Cir. 2018). Abstention is required
               when “(1) the federal proceeding would interfere with an ‘ongoing
               state judicial proceeding’;
               (2) the state has an important interest in regulating the subject matter
               of the claim; and
               (3) the plaintiff has ‘an adequate opportunity in the state proceedings
               to raise constitutional challenges.’” Bice v. Louisiana Public
               Defenders Bd., 677 F.3d 712, 716 (5th Cir. 2012) (quoting Middlesex

O:\RAO\VDG\2020\20-1356.a01.wpd                   2
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 3 of 9




                Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432
                (1982)).
                All three criteria are met in this case. Public records reflect that
                Plaintiff is represented by counsel in his Harris County criminal
                charges and that the proceedings remain ongoing. Plaintiff also has
                filed a state application for a writ of habeas corpus that also remains
                pending, which shows that he has an adequate state avenue to litigate
                his claims. Finally, Plaintiff does not show that the state does not
                have an interest unifying their efforts in controlling COVID-19,
                rather than piecemeal court intervention for prisoners. Moreover,
                Plaintiff does not otherwise allege facts showing that his medical
                conditions make him so particularly vulnerable that extraordinary
                circumstances exist that warrant federal court intervention in his
                criminal proceedings. Therefore, for the reasons stated above,
                Plaintiff's complaint is dismissed pursuant to 28 U.S.C.
                §1915(e)(2)(B).

Civil Action Number 4:20-1354, (Docket Entry No. 3).

II.     The Habeas Corpus Claims

        Rice seeks his immediate discharge from custody and requests release on his personal

recognizance. The Court must consider whether Rice may seek pre-trial habeas relief on this claim.

A petitioner may not seek pre-trial habeas relief under 28 U.S.C. § 2254. “[T]hat section applies

only to post-trial situations and affords relief to a petitioner ‘in custody pursuant to the judgment of

a state court.”’ Dickerson v. Louisiana, 816 F.2d 220, 224 (5th Cir. 1987) (quoting 28 U.S.C.

§ 2254(a) and (b)). Pre-trial petitions are cognizable under 28 U.S.C. § 2241, “which applies to

persons in custody regardless of whether final judgment has been rendered and regardless of the

present status of the case pending against him.” Dickerson, 816 F.2d at 224; see also Braden v. 30th

Judicial Circuit Court of Ky., 410 U.S. 484 (1973).1 Therefore, Rice’s request for immediate habeas



        1
         Section 2241(c) provides in relevant part that “[t]he writ of habeas corpus shall not extend to a
prisoner unless . . . (3)[h]e is in custody in violation of the constitution or laws or treaties of the United
States.”

O:\RAO\VDG\2020\20-1356.a01.wpd                       3
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 4 of 9




relief is construed as a claim for pre-trial habeas relief pursuant to 28 U.S.C. § 2241(c).

        Pre-trial habeas relief is available only to enforce a state’s obligation to bring a defendant

promptly to trial, not to adjudicate the merits of a speedy trial claim under the Sixth Amendment and

bar the state from proceeding to trial. Dickerson, 816 F.2d at 224. To be eligible for pre-trial habeas

relief pursuant to 28 U.S.C. § 2241, a petitioner must be “in custody” and must have exhausted his

available state remedies. Braden, 410 U.S. at 488-89; Dickerson, 816 F.2d at 224. It is only in the

post-trial setting that exhaustion is mandated by statute. Compare 28 U.S.C. § 2254(b), with 28

U.S.C. § 2241(c)(3). Despite the absence of an exhaustion requirement in § 2241(c)(3), a body of

case law has developed holding that federal courts should abstain from the exercise of that

jurisdiction if the issues raised in the petition may be resolved either by trial on the merits in the

state court or by other state procedures available to the petitioner. See Dickerson, 816 F.2d at 225;

see also Braden, 410 U.S. at 489-92; Brown v. Estelle, 530 F.2d 1280, 1284 (5th Cir. 1976). This

exhaustion doctrine of § 2241(c)(3) was judicially crafted on federalism grounds to protect the state

courts’ opportunity to confront and resolve initially any constitutional issues arising within their

jurisdiction and also to limit federal interference in the state adjudicatory process. See Dickerson,

816 F.3d at 225; Braden, 410 U.S. at 490-91.

        Rice satisfies the “in custody” requirement. At the time of filing this action, he was

incarcerated at the HCJ. Though Rice satisfies the “in custody” requirement, the record reveals that

he has not fully exhausted the available state remedies on his claim. The proper procedure for

seeking pre-trial relief on speedy trial grounds is to file a petition for writ of mandamus in the Texas

Court of Criminal Appeals. See Chapman v. Evans, 744 S.W.2d 133, 135-138 (Tex. Crim. App.

1988) (conditionally granting mandamus petition seeking to compel district court to set for trial or


O:\RAO\VDG\2020\20-1356.a01.wpd                    4
       Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 5 of 9




dismiss pending indictment for offense unrelated to that for which petitioner was presently

incarcerated); Thomas v. Stevenson, 561 S.W.2d 845, 846-47 (Tex. Crim. App. 1978) (conditionally

granting mandamus petition seeking to compel district court to set case for trial). Rice’s pleadings

suggest that he has not yet pursued a petition for writ of mandamus in the Court of Criminal

Appeals. See Brown v. Estelle, 530 F.2d 1280, 1284 (5th Cir. 1976) (requiring exhaustion by petition

for writ of mandamus, but applying law in effect prior to 1977 amendment to Article V, Section 5

of the Texas Constitution). The Court’s online research shows that Rice has filed a petition for a

writ of mandamus, and the First Court of Appeals denied it on July 21, 2020. Rice has not filed a

petition for a writ of mandamus in the Texas Court of Criminal Appeals.

        Texas has adequate and effective state procedures for obtaining a speedy trial, and in the

absence of proof that the highest state court with criminal law jurisdiction has been given a fair

opportunity to consider Rice’s speedy trial claim, the due administration of justice would be better

served by insisting on exhaustion of his state court remedies. Rice’s habeas claim is dismissed for

failure to exhaust state remedies.

III.    The Civil Rights Claims

        In his habeas petition, Rice also asserts that he has been exposed to the coronavirus while

in the HCJ. This claim concerns conditions of confinement, which must be challenged in a civil

action under 42 U.S.C. § 1983. See, e.g., Hudson v. McMillian, 503 U.S. 1 (1992). Civil rights

claims are not actionable in a federal habeas proceeding because the writ of habeas corpus provides

a remedy only for prisoners challenging the “fact or duration” of confinement and is not properly

used as an avenue for relief from conditions of confinement. Preiser v. Rodriguez, 411 U.S. 475,

500 (1973).


O:\RAO\VDG\2020\20-1356.a01.wpd                  5
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 6 of 9




        The Fifth Circuit has counseled that if a prisoner’s initial pleading contains both habeas and

civil rights claims under 42 U.S.C. § 1983, the district court should separate the claims for

consideration. See Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (citing Serio v. Members of La.

State Bd. of Pardons, 821 F.2d 1112, 1119 (5th Cir. 1987)). It is not appropriate, however, to

consider civil rights claims in a habeas proceeding because of requirements imposed by the Prison

Litigation Reform Act (“PLRA”). Unlike habeas proceedings, the PLRA requires prisoners

asserting civil rights claims under § 1983 to pay the filing fee for a civil action even if they receive

leave to proceed in forma pauperis. See 28 U.S.C. § 1915(b).

        The filing fee for a federal habeas proceeding is $5.00, and the fee for a civil action is $350,

plus a $50 administrative fee. See 28 U.S.C. § 1914(a)-(b). If a prisoner qualifies for leave to

proceed in forma pauperis, the $50.00 administrative fee is waived, but he must still pay the $350

filing fee by installment from his inmate trust fund account. See 28 U.S.C. § 1915(b). Though Rice

has requested leave to proceed without prepayment of the filing fee, he has not provided the

documentation required for purposes of establishing indigence by the PLRA. See 28 U.S.C.

§ 1915(a)(2).

        In addition, a court is required by the PLRA to review the pleadings and “dismiss the case”

if it determines that the action is (i) frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.

See 28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(b) (setting forth the same grounds). A

prisoner who incurs three dismissals or “strikes” loses his eligibility to proceed in forma pauperis

and may be barred from filing suit unless he can show that he is under imminent danger of serious

physical injury. See 28 U.S.C. § 1915(g). Rice raised virtually identical claims in a previous federal


O:\RAO\VDG\2020\20-1356.a01.wpd                     6
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 7 of 9




lawsuit, Civil Action Number 4:20-1354.

        This Court declines to convert this habeas proceeding into a civil action under 42 U.S.C.

§ 1983 or allow Rice to evade the PLRA, which was enacted, in part, to prevent prisoners from

abusing the privilege of proceeding in forma pauperis. See Adepegba v. Hammons, 103 F.3d 383,

387 (5th Cir. 1996), abrogated on other grounds by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63

(2015). See also Brown v. Megg, 857 F.3d 287, 292 (5th Cir. 2017) (observing that a strike may be

imposed under the PLRA only where the entire “action” is dismissed for one of the grounds listed

in 28 U.S.C. § 1915(g)).

        Rice is attempting to raise claims of failure to protect his safety that are not actionable in a

habeas corpus proceeding. The Court will dismiss those claims without prejudice as duplicative of

claims previously adjudicated in Civil Action Number 4:20-1354. In forma pauperis complaints

may be dismissed as frivolous if they seek to re-litigate claims that assert substantially the same facts

arising from a common series of events which have already been unsuccessfully litigated by the

plaintiff. Wilson v. Lynaugh, 878 F.2d 846, 849 (5th Cir.), cert. denied, 493 U.S. 969 (1989).

Pauper status does not entitle a plaintiff to avoid the ordinary rules of res judicata. Id. A district

court may dismiss as malicious a pauper’s complaint that duplicates allegations of another pending

federal lawsuit filed by the same plaintiff. Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993).

        As noted, Rice filed the instant case on the same day he filed Civil Action Number 4:20-

1354. Judge Hittner dismissed that complaint under 28 U.S.C. § 1915(e)(2)(B), and that dismissal

was deemed a strike under 28 U.S.C. § 1915(g). The claims in the above-styled action will be

O:\RAO\VDG\2020\20-1356.a01.wpd                    7
      Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 8 of 9




DISMISSED as duplicative of claims previously adjudicated by the Court in Civil Action Number

4:20-1354.

IV.     Conclusion

        Rice’s federal petition for a writ of habeas corpus is DENIED for failure to exhaust state

court remedies. Rice’s failure-to-protect claims are DISMISSED as duplicative of claims previously

adjudicated by the Court in Civil Action Number 4:20-1354. Rice’s Motion to Proceed in Forma

Pauperis, (Docket Entry No. 3), is GRANTED. Rice’s Petition for a Writ of Habeas Corpus Ad

Testificandum, (Docket Entry No. 5) is DENIED. Rice’s Motion for United States Marshal to

Complete Service, (Docket Entry No. 4), and Motion for Temporary Restraining Order, (Docket

Entry No. 6), are DENIED as moot. All remaining pending motions are DENIED as moot.

        The showing necessary for a Certificate of Appealability is a substantial showing of the

denial of a constitutional right. Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir. 2000)(citing

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000)). An applicant makes a substantial showing when

he demonstrates that his application involves issues that are debatable among jurists of reason, that

another court could resolve the issues differently, or that the issues deserve encouragement to

proceed further. See Finley v. Johnson, 243 F.3d 2150, 218 (5th Cir. 2001).

        When, as here, the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable whether the

O:\RAO\VDG\2020\20-1356.a01.wpd                    8
     Case 4:20-cv-01356 Document 10 Filed on 08/06/20 in TXSD Page 9 of 9




district court was correct in its procedural ruling. Slack, 529 U.S. 484. Rice has not made the

necessary showing for the issuance of a COA.

              SIGNED at Houston, Texas, on         August 6           , 2020.


                                           VANESSA D. GILMORE
                                           UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1356.a01.wpd                9
